Citation Nr: 0731364	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spine degenerative arthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
cervical spine spondylosis, currently evaluated as 10 percent 
disabling.

3.   Entitlement to an increased rating for service-connected 
colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty that included the period 
from August 1995 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In July 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge rendering the determinations 
in these claims.  See 38 U.S.C.A. § 7102(b) (West 2002).

In March 2006, the veteran submitted a claim for service 
connection for headaches and tinnitus, as secondary to his 
service-connected cervical spine spondylosis.  These claims 
are referred to the RO for appropriate action.

The Board further notes that the veteran currently has a 
claim pending before the RO for service connection for a 
neurological condition affecting the upper and lower 
extremities.  See RO letter to the veteran, dated June 13, 
2007.  

The issue of entitlement to an increased rating for service-
connected colitis, currently evaluated as 30 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine degenerative 
arthritis is productive of pain, muscle spasm, and forward 
flexion of the thoracolumbar spine limited to 40 degrees 
after repetitive use.  

2.  The veteran's service-connected cervical spine 
spondylosis is productive of pain, muscle spasm, and forward 
flexion of the cervical spine limited to 30 degrees after 
repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and not higher, for 
lumbar spine degenerative arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).  

2.  The criteria for a 20 percent rating, and not higher, for 
cervical spine spondylosis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected lumbar spine degenerative arthritis 
and cervical spine spondylosis.  

The Board initially notes that since the most recent 
Supplemental Statement of the Case (SSOC), dated in April 
2007, additional evidence has been received.  However, the 
veteran has stated that he desired to waive review of this 
evidence by the agency of original jurisdiction, and a remand 
for issuance of an SSOC is therefore not required.  See 
38 C.F.R. § 20.1304 (2007); transcript of veteran's hearing, 
held in July 2007.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In November 2002, the RO granted service connection for 
lumbar spine degenerative arthritis and cervical spine 
spondylosis.  In each case, the RO assigned a 10 percent 
evaluation.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In June 2004, the veteran filed claims for increased ratings.  
In December 2004, the RO denied the claims.  The veteran has 
appealed.  

Under 38 C.F.R. § 4.71a DC 5237 (cervical strain), DC 5242 
(degenerative arthritis of the spine) (see also DC 5003), and 
DC 5243 (intervertebral disc syndrome) are all rated under 
the "General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that a 20 
percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating requires 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine. 

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating that a 20 percent rating is warranted 
for IDS: With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2007).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45 (2007), 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2007). 


A.  Lumbar Spine Degenerative Arthritis

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
show that in 1997 he sustained a low back injury in the line 
of duty.  In 1999, he sought treatment for cervical and low 
back pain, and the reports noted mechanical low back pain.  
The veteran's separation examination report, dated in April 
2001, notes a history of low back pain.  The post-service 
medical evidence includes an April 2002 VA examination report 
that notes some limitation of motion, with a normal 
neurological evaluation for the lower extremities.  The 
relevant diagnosis was degenerative arthritis of the lumbar 
spine with limited and painful motion.  Accompanying X-ray 
reports note a suspect transitional spine with lumbarization 
on the right, and a mild productive change at the inferior 
margin of L5 with transitional vertebra, but no degenerative 
disc disease, spondylosis, or spondylolisthesis.  

The relevant medical evidence for the time period in issue 
consists of VA progress notes, dated between 2002 and 2007, 
and July 2004 and August 2006 VA examination reports.  
Overall, the VA progress notes show that the veteran made a 
number of complaints of lumbosacral pain, to include 
intermittent radicular symptoms to the right lower extremity.  
A December 2005 report contains an impression of mild 
levoscoliosis with lumbar lordosis, and slight retrolisthesis 
of L3 on L4, mild endplate degenerative changes, mild disc 
space narrowing at L3-4.  See also November 2005 VA X-ray 
report.  The report notes the following:  there was minimal 
limitation of motion to lumbar extension and rotation; there 
was no gross deformity, that sensation was intact to light 
touch; chronic low back pain was noted; treatment included a 
TENS unit; and that right knee and ankle strength was no less 
than 4/5.  The diagnosis was retrolisthesis L3-4 with multi-
level degenerative disc disease.  An accompanying magnetic 
resonance imaging (MRI) report (performed by a private health 
care provider) contains in impression noting mild 
degenerative disc disease and annular bulging at L3-4 and L4-
5, with facet hypertrophy causing mild to moderate foraminal 
narrowing.  Some 2007 progress notes indicate that there was 
no patellar reflex on the right, that the veteran used 
baclofen for muscle spasms, and that he used pain 
medications.  A June 2006 progress note contains findings of 
trace DTR's "all over," with no pathological reflexes 
elicited, 4/5 strength in APB (abductor pollicis brevis) and 
opponens muscles on the right with all other muscle groups in 
the lower extremities normal.  Gait, toe, and heel walk were 
normal.  Bending was limited to 45 degrees due to pain.  The 
report notes that there was no definitive evidence of 
radiculopathy.  

The August 2006 VA examination report shows more significant 
impairment than the July 2004 VA examination report.  In 
August 2006, that the veteran complained of low back pain 
that radiated to the lower extremities, as well as numbness 
and tingling of the lower extremities.  He stated that his 
symptoms were constant, but varied in intensity.  He further 
stated that he wore a back brace, used a TENS unit, was on a 
home exercise program, had recently been referred for 
physical therapy, and that he took baclofen and hydrocodone.  
He reported flare-ups about four times per month that 
required him to lay down for about half a day, and which were 
accompanied by weakness in his extremities, increased pain, 
and headaches.  He denied bladder and bowel dysfunction.  He 
also stated that he could walk two to three blocks before he 
had to rest due to pain.  There was no history of surgery, 
and no history of falls, although the veteran complained that 
he felt unsteady.  The veteran asserted that he had lost four 
jobs over the past several years, and about 14 days of work 
in the past year, due to his condition.  

On examination, the veteran walked unaided, without 
significant limp or list.  He could not complete toe and heel 
gait.  He did not use a cane, crutch or walker.  Use of a 
back brace was noted on a daily basis.  The examiner noted 
that his condition did not affect his activities of daily 
living.  There was no asymmetry of the spine.  The 
thoracolumbar spine had forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
(bilaterally), and rotation to 30 degrees (bilaterally).  
Ranges of motion were decreased with repetitive motion, to 
include flexion limited to 40 degrees.  There was palpatory 
tenderness and muscle spasm after repetitive activity.  There 
were no abnormal or fixed deformities, and no postural 
abnormalities.  There was no atrophy of the muscles of the 
upper or lower extremities.  Thigh and calf measurements were 
equal bilaterally.  Strength was 5/5 and muscle tone was 
excellent.  There was no radiculopathy.  The relevant 
diagnosis was lumbar spine low back pain secondary to 
degenerative arthritis superimposed on degenerative disc 
disease and annular bulging at L3-4 and L4-5 with mild to 
moderate foraminal narrowing prominent at L4-5.  An 
accompanying X-ray report notes minimal levoscoliosis, 
minimal disc space narrowing at L3-4, and no significant 
change from prior study.  

In sum, the veteran's forward flexion of the lumbar spine was 
limited to 40 degrees by pain following repetitive use.  The 
VA examiner found objective evidence of spasm.  With 
consideration of functional impairment during flare-ups of 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45, the Board 
exercises reasonable doubt in favor of the veteran by finding 
that the veteran's overall lumbar spine disability more 
closely approximates the criteria for a 20 percent rating.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  

However, the preponderance of the evidence demonstrates that 
the veteran is not entitled to a rating in excess of 20 
percent for his lumbar spine disability.  His range of motion 
findings, including with consideration of pain on use as 
shown on examination in 2006, did not show forward flexion of 
the lumbar spine limited to 30 degrees or less.   Nor have 
there been any findings of ankylosis of the thoracolumbar 
spine.  As such, the criteria for an evaluation in excess of 
20 percent have not been met.

With regard to the Formula for Rating IDS Based on 
Incapacitating Episodes, the evidence is insufficient to show 
that the veteran has incapacitating episodes of having a 
total duration of at least four weeks but less than six weeks 
during a 12-month period.  The veteran has complained of 
radiating pain and numbness and tingling of the upper and 
lower extremities.  However, it does not appear that the 
veteran has even been diagnosed with intervertebral disc 
syndrome, and the August 2006 VA examination shows that the 
examiner found that there was no radiculopathy.  See also 
June 2006 VA progress note (noting that there was "no 
definitive evidence of radiculopathy") (a May 2006 referral 
noted low back pain with associated radiculopathy, however, 
as radiculopathy was not found on examination the notation 
appears to be "by history" only).

Concerning associated neurological abnormalities, the Board 
notes that the veteran currently has a claim pending before 
the RO for service connection for a neurological condition 
affecting the lower extremities.  See e.g., duty to assist 
letter, dated in June 2007.  

In conclusion, the Board finds that the veteran is entitled 
to a 20 percent rating for his service-connected degenerative 
arthritis of the lumbar spine.  The Board has considered the 
veteran as competent to describe his symptoms of painful 
motion, weakness, stiffness, fatigability and lack of 
endurance.  In fact, his credible report of symptoms has been 
relied upon in assigning a 20 percent evaluation.  The lay 
and medical evidence, however, preponderates against a higher 
evaluation.   The benefit of the doubt has been resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).


B.  Cervical Spine Spondylosis

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the veteran's service medical records show that 
in November 1999, he was operating heavy equipment and 
reported feeling a "pop" in his neck.  An MRI study 
revealed a small bulge at C5-C6.  X-rays revealed minimal 
degenerative changes and a C7-T1 fusion that was probably 
congenital.  The assessments were resolving cervical 
spondylosis, and myofascial pain.  In 1999, he sought 
treatment for cervical and low back pain.  The veteran's 
separation examination report, dated in April 2001, notes a 
history of a neck injury.  The post-service medical evidence 
includes an April 2002 VA X-ray report which notes a slight 
loss of normal cervical curvature, and an incomplete fusion 
of the spinous process at T1.  

The relevant medical evidence consists of VA progress notes, 
dated between 2002 and 2007, and July 2004 and August 2006 VA 
examination reports.  Overall, the VA progress notes show 
that the veteran made a number of complaints of cervical 
pain.  X-ray reports, dated in July 2004 and November 2005, 
contain impressions noting very mild levoscoliosis, a mildly 
shorter C6 vertebral body, minimal endplate degenerative 
change, slight disc space narrowing at C5-6, and very 
narrowed disc space at C7-T1 with suggestion of partial 
fusion, and a developmental variation.  A December 2005 MRI 
(performed by a private health care provider) contains an 
impression noting right dorsolateral disc herniation at C5-6, 
mild degenerative disc disease at C6-7, and congenital fusion 
of C7-T1.  A December 2005 physical therapy consultation note 
contains notations of the following: mild disc desiccation at 
C2-5, C5-6 disc herniation of 10 millimeter (mm.) width with 
five mm. extending into the spinal canal, degenerative disc 
disease at C6-7, no gross deformity, "full motion" on 
flexion with end-range pain, minimal limitation of extension 
and right rotation with end-range pain, sensation intact to 
light touch, and diagnoses of degenerative disc disease, and 
disc herniation.  The report indicates that the veteran was 
instructed in corrective exercises.  An electromyography 
(EMG) report, dated in January 2006, notes that motor 
strength of the arms was within normal limits, except for 
some guarding, and that there was decreased deep tendon 
reflexes in the upper extremities.  All cervical paraspinous 
and right upper extremity measurements were within normal 
limits.  Two measurements out of nine for the left upper 
extremity were apparently not within normal limits.  The 
impression  noted that there was no definitive evidence of 
cervical radiculopathy.  A June 2006 progress note contains 
findings of trace DTRs "all over," with no pathological 
reflexes elicited, 4/5 strength in APB (abductor pollicis 
brevis) and opponens muscles on the right with all other 
muscle groups in the upper and lower extremities normal.  The 
report notes that there was no definitive evidence of 
radiculopathy.  

Again, the August 2006 VA examination report shows more 
significant impairment than the July 2004 VA examination 
report.  With regard to the August 2006 VA examination 
report, the veteran's complaints and the findings were as 
discussed in Part I.A., and the Board's discussion is 
incorporated herein.  In addition, the Board notes that the 
report shows the following:  the veteran complained of neck 
pain that radiated into the upper extremities.  On 
examination, the cervical spine had forward flexion to 45 
degrees, extension to 45 degrees, lateral flexion to 45 
degrees (bilaterally), and rotation to 80 degrees 
(bilaterally).  Ranges of motion were decreased with 
repetitive motion, to include flexion limited to 30 degrees.  
Palpatory tenderness, guarding, and spasm were noted after 
the repetitive activity.  Sensation was intact to light 
touch.  The relevant diagnosis noted cervical spondylosis 
with arthritis and herniated disc at C5-6 with degenerative 
disc disease at C6-7.  

In sum, the veteran's forward flexion of the cervical spine 
was limited to 30 degrees by pain following repetitive use.  
The VA examiner found objective evidence of palpatory 
tenderness, guarding, and spasm after the repetitive 
activity.  With consideration of functional impairment during 
flare-ups of disability pursuant to 38 C.F.R. §§ 4.40 and 
4.45, the Board exercises reasonable doubt in favor of the 
veteran by finding that the veteran's overall cervical spine 
disability more closely approximates the criteria for a 20 
percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995).  

However, the preponderance of the evidence demonstrates that 
the veteran is not entitled to a rating in excess of 20 
percent for his cervical spine disability.  His range of 
motion findings, including with consideration of pain on use 
as shown on examination in 2006, did not show forward flexion 
of the cervical spine limited to 15 degrees or less.   Nor 
have there been any findings of ankylosis of the cervical 
spine.  As such, the criteria for an evaluation in excess of 
20 percent have not been met.

With regard to the Formula for Rating IDS Based on 
Incapacitating Episodes, the evidence is insufficient to show 
that the veteran has incapacitating episodes of having a 
total duration of at least four weeks but less than six weeks 
during a 12-month period.  The veteran has complained of 
radiating pain and numbness and tingling of the upper 
extremities.   Although there is evidence of degenerative 
disc disease, it does not appear that the veteran has even 
been diagnosed with intervertebral disc syndrome, and the 
August 2006 VA examination shows that the examiner found that 
there was no radiculopathy.  See also January 2006 EMG report 
(noting that there was "no definitive evidence of 
radiculopathy"); June 2006 VA progress note (same) (a May 
2006 referral noted cervical pain with associated 
radiculopathy, however, as radiculopathy was not found on 
examination the notation appears to be "by history" only).  

Finally, with regard to associated neurological 
abnormalities, the veteran has not been diagnosed with any 
neurological disorders that are currently shown to be related 
to his cervical spine disorder.  See General Rating Formula, 
Note 1.  In this regard, the veteran has been diagnosed with 
carpal tunnel syndrome that appears to be bilateral.  See 
January 2006 EMG report.  The Board further notes that the 
veteran currently has a claim pending before the RO for 
service connection for a neurological condition affecting the 
upper extremities.  See e.g., duty to assist letter, dated in 
June 2007.  

In conclusion, the Board finds that the veteran is entitled 
to a 20 percent rating for his service-connected degenerative 
cervical spine spondylosis.  The Board has considered the 
veteran as competent to describe his symptoms of painful 
motion, weakness, stiffness, fatigability and lack of 
endurance.  In fact, his credible report of symptoms has been 
relied upon in assigning a 20 percent evaluation.  The lay 
and medical evidence, however, preponderates against a higher 
evaluation.   The benefit of the doubt has been resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).


C.  Extrachedular rating

The Board has also considered whether to refer the veteran's 
claims to the Director of Compensation and Pension Service 
for extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b).  The veteran has not required any 
hospitalized treatment for his cervical or lumbar spine 
disability nor does his claims folder reflect any factors 
that would be considered exceptional or unusual for his type 
of disability.  He testified in July 2007 that he missed work 
two to three times every two months due to his spine 
disability which, in and of itself, does not suggest marked 
interference with employment.  Rather, his 20 percent ratings 
contemplate compensation for loss of working time from 
exacerbations.  38 C.F.R. § 4.1 (2007). The Board does not 
find the extent of the veteran's symptoms to be out of 
proportion to the schedular disability ratings assigned and, 
therefore, finds no basis upon which to refer the case to the 
Director of Compensation and Pension for extraschedular 
consideration.  VAOPGCPREC 6-96 (Aug. 16, 1996). 


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2004 and December 2005, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The July 2004 VCAA 
letter was sent prior to the adjudication of the claims in 
December 2004.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  The veteran was afforded sufficient notice in a March 
2006 letter.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations.  The Board therefore finds that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

A 20 percent rating for lumbar spine degenerative arthritis 
is granted, subject to the provisions governing the payment 
of monetary benefits.

A 20 percent rating cervical spine spondylosis is granted, 
subject to the provisions governing the payment of monetary 
benefits.


REMAND

In December 2004, the RO awarded the veteran an increased 30 
percent rating for his service-connected colitis.  He 
submitted a notice of disagreement in November 2005.  No 
Statement of the Case (SOC) has been provided on this issue, 
so the veteran has not had an opportunity to perfect an 
appeal.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue an SOC, and 
the Board must remand that issue to the RO for that purpose.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for an 
increased rating for service-connected 
colitis.  If the determination remains 
adverse to him, furnish him and his 
representative a Statement of the Case on 
this issue.  Notify him of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of this issue and secure 
appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent may 
charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the 
agent or attorney is hired within one year of the Board's 
decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided with 
respect to proceedings before a court.  VA cannot pay the 
fees of your attorney or agent, with the exception of 
payment of fees out of past-due benefits awarded to you 
on the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business loan.  
For more information, read section 5904, title 38, United 
States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


